DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested a single transducer rotationally connected to the second body portion of the sonotrode for transmitting acoustic vibrations to the welding region; a mount, wherein the mount is configured to support the rotating sonotrode attached to the single transducer, and wherein the mount further includes first and second linear rails connected thereto; a roller device connected to the transducer and sonotrode for permitting axial rotation of the single transducer and sonotrode, wherein the roller device further includes a retaining ring, a floating roller bearing, a diaphragm spring mount, a diaphragm spring, and a spring clamp plate; a support device flexibly connected to the roller device for maintaining axial alignment of the single transducer and sonotrode relative to a target welding area, wherein the support device further includes a support ring that houses the floating roller bearing, wherein the support ring includes first and second linear guidesApplication No. 16/989,110Attorney Docket No. 44983-0012-U] (013604 7-0733669-U)Amendment and Response to Non-Final Office Action Page 2 of 8mounted thereon, and wherein the first and second linear guides flexibly engage the first and second linear rails connected to the mount; (vi)(49 a first frictionless bearing assembly positioned around the first nodal region of the sonotrode, wherein the first frictionless bearing assembly includes: an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735